Citation Nr: 1510756	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) compensation under 38 U.S.C.A. § 1151 for memory loss and a speech impairment due to VA prescribed medication.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was remanded by the Board in July 2011, July 2012 and April 2013 for additional development.  The issue on appeal was denied by the Board in December 2013.  

The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The December 2013 Board denial was vacated and remanded back to the Board by the Court in a November 2014 Order based on an October 2014 Joint Motion For Remand (Joint Motion).  

The Veteran testified at an RO hearing in June 2008 and a Travel Board hearing before the Board sitting at the RO in July 2010.  Transcripts of the hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the October 2014 Joint Motion, the December 2013 Board denial was in error in denying the issue on appeal based primarily on the results of a September 2013 VA nexus opinion, which concluded that the Veteran did not have additional disability of memory loss and speech impairment as a result of VA care, because the VA examiner provided inconsistent statements when explaining the rationale for his opinion and because the examiner failed to fully address all of the Veteran's § 1151 theories, to include the effect of his possible use of Dobutamine.  With respect to the inconsistent statements, it was pointed out that although the examiner initially noted that the Veteran's reported cognitive symptoms were mainly subjective, unpredictable, and not established by neuropsychological testing, the examiner subsequently noted that the Veteran's cognitive decline was more likely as not associated with/caused by his multiple medical problems, including lacunar stroke, hypothyroidism, and multiple comorbid conditions.

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that because the VA examiner did not adequately follow the Board's remand instructions, to include addressing the effect of the Veteran's possible use of Dobutamine, the RO did not adequately comply with the terms of the Board's December 2013 remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will obtain an additional VA medical opinion from the examiner who evaluated the Veteran in September 2013 to determine the etiology of the Veteran's currently diagnosed memory loss and cognitive impairment.  The record must be made available to and reviewed by the examiner.  After review of the entire record, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed memory loss and cognitive impairment was caused by the prescription of Gabapentin and/or Dobutamine, or the erroneous provision to the Veteran of some other medication.

If the examiner finds in the negative, the examiner must provide a complete rationale for the negative opinion.

If the examiner finds in the affirmative, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the memory loss and cognitive impairment was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA, or (2) was an event not reasonably foreseeable in relation to receiving VA medical treatment.  In determining whether an event was not reasonably foreseeable, the examiner must discuss whether or not the memory loss and cognitive impairment would have been foreseen by a reasonable health care provider.

A complete rationale for any opinion expressed must be given, to include, as appropriate, citation to specific evidence in the record.  The examiner's discussion should include clarification of the inconsistent statements noted above.

If the examiner who evaluated the Veteran in September 2013 is not available, the RO will obtain an opinion from another appropriate medical professional.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  The AMC/RO should then re-adjudicate the Veteran's claim for VA compensation under 38 U.S.C.A. § 1151 for memory loss and a speech impairment due to VA prescribed medication based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

